                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

JOHN ANTHONY SHELTON,

                      Plaintiff,

v.                                                        No. 1:19-cv-00742-KG-JHR

SWAIA, and
CLINTON CORTEZ,

                      Defendants.

                                         FINAL JUDGMENT

       Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Court’s Memorandum Opinion

and Order dismissing Plaintiff’s case,

       IT IS ORDERED that this case is DISMISSED without prejudice.




                                             _________________________________
                                             UNITED STATES DISTRICT JUDGE
